NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ANTHONY W. BROOM,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-6
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 23, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.

Anthony W. Broom, pro se.


PER CURIAM.

             Affirmed. See Bolender v. State, 658 So. 2d 82 (Fla. 1995); McDonald v.

State, 133 So. 3d 530 (Fla. 2d DCA 2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d

DCA 2009); Steward v. State, 931 So. 2d 133 (Fla. 2d DCA 2006); Shortridge v. State,

884 So. 2d 321 (Fla. 2d DCA 2004); Jackson v. State, 640 So. 2d 1173 (Fla. 2d DCA

1994).



BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.